*421Opinion by
Ekwall, J.
At the trial, the collector's amended memorandum in answer to the protest, together with all the official entry papers, was received in evidence. The memorandum stated that the merchandise was exported from Havre, Prance, on June 6, 1948, and that the Federal Reserve bank had certified two rates for the French franc, the “official” rate being $0.004671 and the “free” rate $0.003270. Through inadvertence, the liquidation was made on the basis of the official rate. On the basis of this report, Government counsel conceded that the entries should be reliquidated by converting the French franc at the aforesaid dual rates, computed in the manner outlined in Bureau of Customs Circular Letter No. 2675, dated October 19, 1949, under authority of Abstract 54732. On the record presented and following the cited decision it was held that the currency of the invoice should have been converted in the manner directed by the judgment of this court in said Abstract 54732.